DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 5/2/2022, with respect to the 112 rejections of claims 10 and 17-20 have been fully considered and are persuasive.  The 112 rejections of claims 10 and 17-20 have been withdrawn. 
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Kirste et al. (Pub. No. US 2013/020086; hereafter Kirste) does not disclose or fairly suggest the claim limitations wherein “each magnet in the plurality of magnets is arranged in one of at least two distinct predetermined orientations,” wherein those orientations “comprise an axial orientation and a radial orientation” (see Applicant’s arguments page 9, emphasis yours). In defense of this position, Applicant argues that “each magnetic tape represents a sequence of magnetized markings with each marking having a single pole” (see Applicant’s arguments page 10, emphasis yours).
Magnetic monopoles do not exist, to the best understanding of modern physics. Therefore what Applicant asserts are “single poles” are merely one part of a magnetic dipole, with the other pole not illustrated in the figure. As stated in Kirste paragraph [0003], a binary code can be encoded on the tape by having a magnetic North be construed as a “1” and a magnetic south as a “0.” Since this is the sensor-facing side of the tape, the opposite side of the tape must have the opposite polarity, since, as stated above, magnetic monopoles do not exist. Therefore, in the case of Fig. 4, for example, since the outward facing side of the magnetic tape shows only one pole, the polarity of the magnet is inherently facing radially with respect to the circle, such that the opposite pole is not visible from the outside face of the magnetic strip. Therefore, Kirste inherently discloses that the magnets are arranged in a radial orientation in at least the embodiment of Fig. 4, which is both “one of at least two distinct predetermined orientations” and wherein the orientations “comprise an axial orientation and a radial orientation” as called for in the claims. Applicant’s arguments are therefore unpersuasive and the rejections made in Kirste are maintained.
Applicant’s remaining arguments rest on the perceived deficiency of Kirste addressed above, and therefore are similarly maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirste et al. (Pub. No. US 2013/020086 A1; hereafter Kirste).
 	Regarding claims 1 and 11, KIrste discloses an extended range position sensor comprising: a source carrier comprising: a plurality of magnets fixedly coupled to the source carrier, the magnets being cascaded in a first predetermined spatial relationship relative to one another, wherein each magnet in the plurality of magnets is arranged in one of at least two distinct predetermined orientations, wherein the at least two distinct predetermined orientations comprise an axial orientation and a radial orientation (see Kirste Fig. 2, item 18, the N or S pole orientation can be construed as an axial orientation. See also Kirste Fig. 4 and Response to Arguments, above.), wherein a spatially ordered sequence of distinct predetermined orientations of the plurality of magnets maps one-to-one with a De Bruijn sequence (see Kirste Fig. 2, items 18 and 20. See also paragraphs [0050]-[0053] “the absolute code sequence B of the absolute track 18 is formed from a linking of a first sequence B1 of length 16 and of a second sequence B2 of length 16…Both sequences B1 and B2 are De Bruijn sequences of order 4.”); and, a reference carrier comprising: a plurality of magnetic field sensors fixedly coupled to the reference carrier, the magnetic field sensors being cascaded in a second predetermined spatial relationship relative to one another (see Kirste Fig. 2, items 26-1 thru 26-4 and 28), wherein the plurality of magnets and the plurality of magnetic field sensors are configured to move relative to one another (see Kirste Fig. 2, relative motion in the X-axis direction), wherein the plurality of magnetic field sensors are configured to generate a plurality of output signals, the plurality of output signals being a function of: (1) relative positions between the plurality of magnets and the plurality of magnetic field sensors, and (2) the predetermined orientations of the plurality of magnets, wherein the plurality of output signals are configured to be encoded as one of a finite number of codes, wherein each code in the finite number of codes corresponds to a specific relative position between the plurality of magnets and the plurality of magnetic field sensors (see Kirste paragraph [0056] “The position of the sensor arrangement 16 (and thereby the positional relationship between the components 10, 12 in the accuracy range of the pole pitch p) can thus be unambiguously detected along the distance spanned by a total of two De Bruijn sequences B1, B2.”).  

 	Regarding claims 2 and 12, Kirste discloses the extended range position sensor of claims 1 and 11, respectively, wherein each code in the finite number of codes corresponds to a unique relative position between the plurality of magnets and the plurality of magnetic field sensors (see Kirste paragraph [0056] which explains how the output of the magnetic sensors is unique to the relative position of the magnetic strip and the sensors).  

 	Regarding claim 3, Kirste discloses the extended range position sensor of claim 1, wherein the plurality of magnetic field sensors comprise anisotropic magneto-resistive elements (see Kirste paragraph [0049] “the sensors or sensor units of the sensor arrangement 16… can comprise at least one or more AMR sensors (sensors using the anisotropic magnetoresistive effect)”).  

 Regarding claims 4 and 13, Kirste discloses the extended range position sensor of claims 1 and 11, respectively: wherein the source carrier extends longitudinally, and the plurality of magnets are longitudinally spaced along the source carrier (see Kirste Fig. 2, items 18 and 20), wherein the reference carrier extends longitudinally, and the plurality of magnetic field sensors are longitudinally spaced along the reference carrier (see Kirste Fig. 2, items 26-1 thru 26-4 and 28), wherein the source carrier and the reference carrier are disposed laterally adjacent and parallel to, one another (see Kirste Fig. 2, while above one another in the orientation of the figure, from another angle they would be laterally adjacent), and, wherein the reference carrier and the source carrier are configured to translate longitudinally relative to one another (see Kirste Fig. 2, X-axis direction).  

 Regarding claims 5 and 14, Kirste discloses the extended range position sensor of claims 1 and 11, respectively: wherein the source carrier exhibits rotational symmetry, and the plurality of magnets are spaced at different radial angles along the source carrier, wherein the reference carrier and the source carrier are configured to rotationally translate relative to one another (see Kirste, embodiment of Fig. 4).  

 	Regarding claim 7, Kirste discloses the extended range position sensor of claim 1, wherein when an output signal in the plurality of output signals is above a first threshold, the output signal is encoded as a first code, and when the output signal is below a second threshold, the output signal is encoded as a second code distinct from the first code (see Kirste paragraph [0020] “For example, a north pole can encode a binary value "1" and a south pole can encode a binary value "0".  The sensor arrangement can then comprise a magnetic field sensor array with a plurality of magnetic field sensors (for example Hall effect sensors in a Hall array)” The detection signal of the Hall sensors to output a “0” or “1” must be discriminated by some sort of threshold.).  

 	Regarding claims 8 and 16, Kirste discloses the extended range position sensor of claims 1 and 11, respectively, wherein each magnet in the plurality of magnets is equidistantly spaced from consecutively spaced magnets in the plurality of magnets (see Kirste paragraph [0045] “The interval between two successive absolute markings 22 is the same as the interval between two successive incremental markings 24 and is denoted as the pole pitch p. The pole pitch p is preferably constant for all markings along the absolute track 18 and the incremental track 20”).  

 	Regarding claim 9, Kirste discloses the extended range position sensor of claim 1, further comprising an encoder configured to encode the plurality of output signals as one of a finite number of codes (see Kirste Fig. 2, item 10, the device is a linear encoder).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirste in view of Shimizu et al. (U.S. Patent No. 8,659,290 B2; hereafter Shimizu).
 	Regarding claim 10, Kirste discloses the extended range position sensor of claim 1, but does not disclose a controller configured to determine an encoded code corresponding to a specific relative position between the plurality of magnets and the plurality of magnetic field sensors.  
	 Shimizu discloses that it was well known in the art at the time the invention was filed to utilize a linear encoder with a uniquely identifiable magnetic pole array as part of a closed-loop feedback system for controlling a linear actuator (see Shimizu Figs. 3 and 4, which discloses the unique magnetic sensing pattern of the magnetic sensing elements, and Fig. 6 which discloses controlling a linear actuator, and col. 7, ll. 7-10 “It is possible to determine the pitch number of the magnetic pole of the magnetic pole array 30 which is currently being detected, and provide feedback control for the linear motor.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the linear encoder of Kirste to control an actuator like that in Shimizu in order to provide a simple construction absolute position sensing device as taught by Kirste for closed loop feedback control.

Regarding claim 17, Kirste discloses an extended range position sensor comprising: a source carrier comprising: a plurality of magnets fixedly coupled to the source carrier, the magnets being cascaded in a first predetermined spatial relationship relative to one another, wherein each magnet in the plurality of magnets is arranged in one of at least two distinct predetermined orientations, (see Kirste Fig. 2, items 18 and 20), wherein the at least two distinct predetermined orientations comprise an axial orientation and a radial orientation (see Kirste Fig. 2, item 18, the N or S pole orientation can be construed as an axial orientation. See also Kirste Fig. 4 and Response to Arguments, above.); a reference carrier comprising: a plurality of magnetic field sensors fixedly coupled to the reference carrier, the magnetic field sensors being cascaded in a second predetermined spatial relationship relative to one another (see Kirste Fig. 2, items 26-1 thru 26-4 and 28), wherein the plurality of magnets and the plurality of magnetic field sensors are configured to move relative to one another (see Kirste Fig. 2, relative motion in the X-axis direction), wherein the plurality of magnetic field sensors are configured to generate a plurality of output signals, the plurality of output signals being a function of: (1) relative positions between the plurality of magnets and the plurality of magnetic field sensors, and (2) the predetermined orientations of the plurality of magnets, wherein the plurality of output signals are configured to be encoded as one of a finite number of codes, wherein each code in the finite number of codes corresponds to a specific relative position between the plurality of magnets and the plurality of magnetic field sensors (see Kirste paragraph [0056] “The position of the sensor arrangement 16 (and thereby the positional relationship between the components 10, 12 in the accuracy range of the pole pitch p) can thus be unambiguously detected along the distance spanned by a total of two De Bruijn sequences B1, B2.”).  
 	Kirste does not disclose a controller configured to determine an encoded code corresponding to a specific relative position between the plurality of magnets and the plurality of magnetic field sensors.
	Shimizu discloses that it was well known in the art at the time the invention was filed to utilize a linear encoder with a uniquely identifiable magnetic pole array as part of a closed-loop feedback system for controlling a linear actuator (see Shimizu Figs. 3 and 4, which discloses the unique magnetic sensing pattern of the magnetic sensing elements, and Fig. 6 which discloses controlling a linear actuator, and col. 7, ll. 7-10 “It is possible to determine the pitch number of the magnetic pole of the magnetic pole array 30 which is currently being detected, and provide feedback control for the linear motor.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the linear encoder of Kirste to control an actuator like that in Shimizu in order to provide a simple construction absolute position sensing device as taught by Kirste for closed loop feedback control.

Regarding claim 18, Kirste discloses the extended range position sensor of claims 1 and 11, respectively: wherein the source carrier extends longitudinally, and the plurality of magnets are longitudinally spaced along the source carrier (see Kirste Fig. 2, items 18 and 20), wherein the reference carrier extends longitudinally, and the plurality of magnetic field sensors are longitudinally spaced along the reference carrier (see Kirste Fig. 2, items 26-1 thru 26-4 and 28), wherein the source carrier and the reference carrier are disposed laterally adjacent and parallel to, one another (see Kirste Fig. 2, while above one another in the orientation of the figure, from another angle they would be laterally adjacent), and, wherein the reference carrier and the source carrier are configured to translate longitudinally relative to one another (see Kirste Fig. 2, X-axis direction).  

 Regarding claim and 19, Kirste discloses the extended range position sensor of claims 1 and 11, respectively: wherein the source carrier exhibits rotational symmetry, and the plurality of magnets are spaced at different radial angles along the source carrier, wherein the reference carrier and the source carrier are configured to rotationally translate relative to one another (see Kirste, embodiment of Fig. 4).  

Finality
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        7/11/2022